Case 2:12-cr-20453-SFC-MAR ECF No. 65, PageID.448 Filed 02/24/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                            Criminal Case No. 12-20453

Antonio Devon Casey,                          Sean F. Cox
                                              United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Antonio Devon Casey (“Defendant”) pleaded guilty to

possession with intent to distribute cocaine base, and use and carrying of a firearm during and in

relation to a drug trafficking crime and was sentenced to 240 months of imprisonment. The

matter is before the Court on Defendant’s pro se Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus

pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve the

remainder of his sentence at home because he is concerned that he could contract the virus, and

that he may be vulnerable to severe illness if he were to contract it. The Court concludes that a

hearing is not warranted and orders that the motion will be decided based upon the briefs. As

explained below, the Court shall DENY the motion.

                                        BACKGROUND

       In this criminal case, Defendant pleaded guilty to possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and use and carrying of a

firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c).
Case 2:12-cr-20453-SFC-MAR ECF No. 65, PageID.449 Filed 02/24/21 Page 2 of 7




       This Court sentenced Defendant to a total term of 240 months of imprisonment. Before

doing so, this Court discussed the § 3553 factors on the record:

                Now, in imposing the sentence that I’m going to impose upon you in a
        moment, I have considered the factors under 18 U.S.C. Section 3553(a).
                I’ve considered the nature and circumstances of the offense. There was
        an investigation by the Western Wayne Narcotics Task Force of suspected armed
        drug trafficking occurring at lot 133, at 6988 McKean Road in Ypsilanti.

                 The task force obtained a search warrant and executed a search warrant at
        your home. As they were executing a search warrant, they found next to you a
        loaded .22 (sic) caliber16 Bushmaster semiautomatic rifle. In a dresser in your
        bedroom was a loaded .22 -- sorry, was a loaded .223 caliber magazine for the
        Bushmaster rifle.
                 Hidden between the cushions of the couch where you were sitting was a
        loaded .40 caliber H&K semiautomatic pistol. And hidden in your kitchen was a
        9 millimeter Glock semiautomatic pistol.
                 During the search in your kitchen, they found -- members of the task
        force found 198.83 grams of marijuana, a digital scale, numerous boxes of
        plastic freezer and sandwich bags, which obviously were for packaging and
        selling the marijuana and the crack cocaine.
                 In your bedroom, the officers found 122.89 grams of crack cocaine, and
        of course digital scales which are used to divide up and weigh the crack and the
        marijuana for sale.
                 And you also had $1,030 in cash in your pockets, which you had obtained
        from selling the drugs.
                 Significantly, your prior criminal history included a conviction for
        possession with intent to deliver marijuana in 2005, as well as possession with
        intent to distribute cocaine in 2011. And what is particularly troubling, at the
        time you were arrested for this offense, you were on probation for dealing crack
        cocaine.
                 So it is a very, very serious offense. You have guns and drugs, and
        selling guns (sic) and packaging drugs, and of course you at the time being on
        probation for selling crack cocaine. So it is a serious crime.
                 I’ve considered your characteristics and your history. You are 36. You
        have six half-siblings. You’ve never been married. You have four kids by three
        different women and I really don’t see how you support your children, if you do
        support your children legitimately.
                 You don’t have any apparent mental or emotional health issues. You do
        have a substance abuse issue with marijuana, which I will address later on in the
        sentence.
                 You dropped out of high school in the 12th grade and your trade is that of
        a self-taught barber. Your employment history is very sketchy.

                                                 2
Case 2:12-cr-20453-SFC-MAR ECF No. 65, PageID.450 Filed 02/24/21 Page 3 of 7




                 So I’ve considered your history and your characteristics. I’ve considered
         the need for the sentence imposed to reflect the seriousness of the offense, and
         again, this was a serious offense, to promote respect for the law and to provide
         just punishment for what you did, to afford adequate deterrence to criminal
         conduct.
                 And let me, before I proceed, review your criminal history. In 1997,
         attempting -- and resisting a police officer; 1997, carrying a concealed weapon;
         1998, possession - I’m just highlighting your criminal record - possession of
         marijuana. In 2004 you were convicted of selling marijuana and got a break and
         were put on probation.
                 And of course in 2011 you were convicted of selling cocaine. And of
         course, again, you were on probation for that conviction at the time you picked
         up this case.
                 So that tells me that you are an individual who will probably commit
         more crimes, deal more drugs when you get out of prison, which is your track
         record.

(ECF No. 31, Sentencing Transcript, at 10-12).

         Defendant began serving his sentence on March 12, 2013, and is currently housed at FCI

Milan.

         On September 17, 2020, Defendant filed his pro se Motion for Compassionate Release.

(ECF No. 48). Defendant is now forty-five years old and has a projected release date of July

10, 2029. Defendant filed his Motion for Compassionate Release asserting that he is heightened

risk of more serious illness, if he were to contract COVID-19, because he has asthma and

hypertension.

         The Government concedes that Defendant exhausted his administrative remedies but

argues the motion should be denied on the merits. It concedes that Defendant suffers medical

conditions that are established to place him at increased risk of severe illness from the virus, if

he were to contract it. Nevertheless, the Government contends the motion should be denied

based upon a consideration of the § 3553(a) factors.




                                                 3
Case 2:12-cr-20453-SFC-MAR ECF No. 65, PageID.451 Filed 02/24/21 Page 4 of 7




                                          ANALYSIS

        “The ‘compassionate release’ provision of 18 U.S.C. § 3582 allows district courts to

reduce the sentences of incarcerated persons in ‘extraordinary and compelling’ circumstances.

18 U.S.C. § 3582(c)(1)(A).” United States v. Michael Jones, 980 F.3d 1098, 1100 (6th Cir.

Nov. 20, 2020).

        “The passage of the First Step Act in 2018 expanded access to compassionate release by

allowing inmates to bring compassionate-release motions on their own behalf.” United States v.

Elias, __ F.3d. __, 2021 WL 50169 at *1 (Jan. 6, 2021).

        “An imprisoned person may file a motion for compassionate release after (1) exhausting

the BOP’s administrative process; or (2) thirty days after the warden received the

compassionate release request – whichever is earlier.” Jones, supra, at 1106. Here, Defendant

has exhausted his administrative remedies and, therefore, this Court may consider his motion.

        The United States Court of Appeals for the Sixth Circuit has held that sentence-

modification decisions pursuant to § 3582(c)(1)(A) embody a three-step inquiry:

        Before granting a compassionate-release motion, a district court must engage in
        a “three-step inquiry:” the court must “find” that “extraordinary and
        compelling reasons warrant [a sentence] reduction,” ensure “that such a
        reduction is consistent with applicable policy statements issued by the
        Sentencing Commission,” and “consider[] all relevant sentencing factors
        listed in 18 U.S.C. §3553(a).” United States v. Jones, 980 F.3d 1098, 1101
        (6th Cir. 2020) (citing 18 U.S.C. §3582(c)(1)(A)). If each of those
        requirements are met, the district court “may reduce the term of
        imprisonment,” but need not do so. 18 U.S.C.§3582(c)(1)(A).

Elias, supra, at * 1.

        At step one, a court must find whether “extraordinary and compelling reasons” warrant a

sentence reduction. 18 U.S.C. § 3582(c)(1(A)(I).


                                                4
Case 2:12-cr-20453-SFC-MAR ECF No. 65, PageID.452 Filed 02/24/21 Page 5 of 7




       “At step two, a court must ‘find[]’ whether ‘such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Jones, supra, at 1108.

(quoting 3582(c)(1)(A)) (emphasis added). But the Sixth Circuit has held “that § 1B1.13 is not

an applicable policy statement for compassionate-release motions brought directly by inmates,

and so district courts need not consider it when ruling on those motions.” Elias, supra, at *2.

“And, in the absence of an applicable policy statement for inmate-filed compassionate-release

motions, district courts have discretion to define ‘extraordinary and compelling’ on their own

initiative.” Id. That means that, “[u]ntil the Sentencing Commission updates § 1B.13 to reflect

the First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an imprisoned

person files a § 3582(c)(1)(A) motion.” Jones, supra, at 1109. Because Defendant’s

compassionate release motion was filed by an incarcerated person, this Court “may skip step

two of the § 3582(c)(1)(A) inquiry and ha[s] full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement in § 1B1.13.” Jones, supra.

       “At step three, ‘§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a)

factors and determine whether, in its discretion, the reduction authorized by [steps one and two]

is warranted in whole or in part under the particular circumstances of the case.’” Jones, supra,

at 1109.

       The Sixth Circuit has explained that, “in granting a compassionate-release motion,

district courts must address all three steps.” Elias, supra, at *2 (emphasis added). But it has

also clarified that “district courts may deny compassionate-release motions when any of the

three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”


                                                 5
Case 2:12-cr-20453-SFC-MAR ECF No. 65, PageID.453 Filed 02/24/21 Page 6 of 7




Id. (emphasis added).

       Here, Defendant contends that his request for compassionate release should be granted

because his medical conditions in light of the ongoing pandemic, constitute extraordinary and

compelling circumstances. The Government concedes that Defendant suffers medical

conditions that are established to place him at increased risk of severe illness from the virus, if

he were to contract it.

       Nevertheless, this Court concludes that consideration of the § 3553(a) factors weighs

against granting compassionate release in this particular case. United States v. Ruffin, 978 F.3d

1000, 1008 (6th Cir. Oct. 26, 2020) (“Even when extraordinary and compelling reasons exist,

the statute leaves district courts with discretion to deny relief under a balancing of the

sentencing factors in 18 U.S.C. § 3553(a).”).

       The nature and circumstances of Defendant’s offenses weigh strongly against his

release. pleaded guilty to possession with intent to distribute cocaine base, and use and

carrying of a firearm during and in relation to a drug trafficking crime . These are very serious

and troubling offenses.

       And the convictions in this case were not an isolated event. Defendant has a significant

criminal history with repeated drug and firearm offenses. Indeed, Defendant was sentenced as a

career offender. As this Court expressed at Defendant’s sentencing, this Court believes that

Defendant is likely to continue his pattern of selling drugs, while using firearms, when he is

released from prison.

       This Court does not believe that releasing Defendant approximately eight years early

would promote respect for the law, provide just punishment, afford adequate deterrence, or


                                                 6
Case 2:12-cr-20453-SFC-MAR ECF No. 65, PageID.454 Filed 02/24/21 Page 7 of 7




protect the public from further crimes of Defendant. That is especially so given that this Court

already gave Defendant a rather significant break at sentencing. Defendant’s guidelines were

262 to 327 months and this Court sentenced Defendant to only 240 months.

       In sum, this Court finds that Defendant is not an appropriate candidate for the

extraordinary remedy of compassionate release.

                                  CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: February 24, 2021




                                                7
